                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


UNITED STATES OF AMERICA,                   )       CASE NO. 1:18CR719
                                            )
                       PLAINTIFF,           )       JUDGE SARA LIOI
                                            )
vs.                                         )
                                            )       ORDER
DELONTE HUDSON,                             )
                                            )
                                            )
                      DEFENDANT.            )

       This matter is before the Court upon Magistrate Judge George J. Limbert's report

and recommendation that the Court ACCEPT Defendant Delonte Hudson's ("Defendant")

plea of guilty and enter a finding of guilty against defendant. (Doc. No. 16.)

       On December 4, 2018, the government filed an indictment against defendant.

(Doc. No. 1.) On January 29, 2019, this Court issued an order assigning this case to

Magistrate Judge Limbert for the purpose of receiving defendant's guilty plea. (Doc. No.

10.)

       On February 28, 2019, a hearing was held in which defendant entered a plea of

guilty to count 1 of the indictment, charging him with Felon in Possession of Firearm and

Ammunition, in violation of 18 U.S.C. Section 922(g)(1). Magistrate Judge Limbert

received defendant's guilty plea and issued a Report and Recommendation ("R&R")

recommending that this Court accept the plea and enter a finding of guilty. (Doc. No. 16.)

       Neither party objected to the Magistrate Judge's R&R in the fourteen days after it

was issued.
       Upon de novo review of the record, the Magistrate Judge's R&R is ADOPTED.

Specifically, the Court finds as follows: that the defendant is competent to enter a plea,

that he understands his constitutional rights, that he is aware of the consequences of

entering a plea, and that there is an adequate factual basis for the plea. The Court further

finds that the plea was entered knowingly, intelligently, and voluntarily. Accordingly, the

defendant's plea of guilty is APPROVED.

       Therefore, the defendant is adjudged guilty of count 1 in violation of 18 U.S.C.

Section 922(g)(1). The sentencing will be held on June 4, 2019 at 11:30 a.m.

        IT IS SO ORDERED.



Dated: April 18, 2019
                                               HONORABLE SARA LIOI
                                               UNITED STATES DISTRICT JUDGE
